DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Response to Amendment
Applicant's amendments and remarks submitted 12/23/2020 have been entered and considered, but are not found convincing. Claim 2 was cancelled. In summary, claims 1, 3-13 are pending in the application. 
Response to Arguments
Claim Objections:
Applicant amended claim 7 to overcome the previous objection. The objection of claim 7 has been withdrawn. 
Claim Rejections - 35 USC § 103

Note: The request interview with Examiner has been canceled by Mr. Eisenberg on March 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S Patent Application Publication No. 20140240464 (“Lee”) in view of Barzuza at al., U.S Patent Application Publication No.  20150215581 (“Barzuza”)
Regarding independent claim 1, Lee teaches method for controlling a user interface to display a virtual object on a screen of a device (Fig.1), wherein the method comprises at least the steps of 
- imaging a first video stream with a first camera of the device (¶0031 “To illustrate, in the depicted example of FIG. 1, a local database stores position/orientation computer-aided drawing (CAD) information for electrical wiring embedded within the walls of the office represented by the local environment 112. Accordingly, the electronic device 100 can capture video imagery of a view of the local environment 112 via the imaging camera 116, determine a relative orientation/position of the electronic device 100 as described above and herein, and determine the position and orientation of electrical wiring located within the walls present in the view of the local environment.”), 
imaging a second video stream with a second camera of the device (¶0023”…. The imaging camera 118 can be used to capture image data for the local environment 112 facing the surface 104. Further, in some embodiments, the imaging camera 118 is configured for tracking the movements of the head 122 or for facial recognition, and thus providing head tracking information that may be used to adjust a view perspective of imagery presented via the display 108.”),
displaying a portion of the first video stream on the screen, - displaying a virtual object on the screen (¶0031 as shown in Fig. 1 “... Accordingly, the electronic device 100 can capture video imagery of a view of the local environment 112 via the imaging camera 116, determine a relative orientation/position of the electronic device 100 as described above and herein, and determine the position and orientation of electrical wiring located within the walls present in the view of the local environment. The electronic device 100 then can generate a graphical overlay with visual representations of the electrical wiring positioned and oriented relative to corresponding spatial features (e.g., the corners 124, 126, and 128) identified in the video imagery. As illustrated in FIG. 1, the graphical overlay can include colored dashed lines 152 and 154 representing electrical wiring in the current view and description balloons 156 and 158 to provide descriptions of the electrical wiring, such as wiring type, an identifier associated with the wiring, and the building components powered by the corresponding wiring. The electronic device 100 then jointly presents the graphical overlay and the video imagery at the display 108 so as to present the user 110 with a graphical representation 160 of the location of electrical wiring within the current view of the local environment 112 as captured by the narrow angle imaging camera 116.”), 
- determining at least one of a position of a viewer's face and eyes based on the second video stream (¶0023”…. The imaging camera 118 can be used to capture image data for the local environment 112 facing the surface 104. Further, in some embodiments, the imaging camera 118 is configured for tracking the movements of the head 122 or for facial recognition, and thus providing head tracking information that may be used to adjust a view perspective of ¶0066 “The view perspective presented by the graphical overlay also may be modified based on changes in the position of the user's head (or the user's eyes) relative to the display 108. To this end, the electronic device 100 can react to head/eye position changes as represented in the head tracking or eye tracking information captured at block 708 to change the view perspective of the image and graphical overlay presented at the display 108.”), 
-detecting a change in the determined position of at least one of the viewer's face and eyes with respect to the screen (¶0066 “The view perspective presented by the graphical overlay also may be modified based on changes in the position of the user's head (or the user's eyes) relative to the display 108. To this end, the electronic device 100 can react to head/eye position changes as represented in the head tracking or eye tracking information captured at block 708 to change the view perspective of the image and graphical overlay presented at the display 108.” Where Lee teaches head/eye position changes as present in the head t tracking  or eye tracking information to change the view perspective of the image and graphical overlay presented which is considered any change position of head or eye, the view perspective of the image and graphical overlay also changes.)  Lee disclose is understood to be silent on the remaining limitations of claim 1. change head/eye position and change the view perspective but Lee does not specific panning.
In the same field of endeavor, Barzuza teaches  -detecting a change in the determined position of at least one of the viewer's face and eyes with respect to the screen - changing the displayed portion of the first video based on the detected change in the determined position (¶0060 “Conferencing system 401 then tracks changes to the view That is, the VR video will display whichever part of the meeting room scene corresponds to the participant's current head position. For example, if the participant moves their head from left to right, then the view displayed by the VR video will pan from left to right as smoothly as possible and place any remote participants in their correct positions within the displayed room. This process effectively provides the VR participant with a visual experience akin to being in the room with the other participants) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  modify changed the view perspective of the image and graphical overlay presented at the display based on head/eye position of Lee with panning displayed image according to user’s head position as seen in Barzuza because this modification would display  whichever part of scene corresponds to the participant's current head position ((¶0060 of Barzuza)
Thus, the combination of Lee and Barzuza teaches a method for controlling a user interface to display a virtual object on a screen of a device, wherein the method comprises at least the steps of - imaging a first video stream with a first camera of the device, - imaging a second video stream with a second camera of the device, - displaying a portion of the first video stream on the screen, - displaying a virtual object on the screen, - determining at least one of a position of a viewer's face and eyes based on the second video stream, - detecting a change in the determined position of at least one of the viewer's face and eyes with respect to the screen, and - panning to another portion of the first video stream in response to the detected change in the determined position.
Regarding claim 3, Lee and Barzuza teach the method according to claim 1, wherein changing displayed view comprises at least the step of displaying the virtual object from a different angle (¶0066 of Lee “The view perspective presented by the graphical overlay also may be modified based on changes in the position of the user's head (or the user's eyes) relative to the display 108. To this end, the electronic device 100 can react to head/eye position changes as represented in the head tracking or eye tracking information captured at block 708 to change the view perspective of the image and graphical overlay presented at the display 108.; ¶0069 of Barzuza “Regarding participant 816, the VR video presented to participant 816 comprises view 903 captured by device 827. Overlaid by conferencing system 401 into view 903 is the video of participant 814 such that it looks as though participant 814 is sitting between participants 811 and 812 in room 402. As participant 816 moves their head to the right, view 903 changes and participant 813 comes into view as captured by device 827. Additionally, further to the right, video of participant 815 is further overlaid into the VR video such that participant 816 is able to see participant 815 as though participant 815 is in room 432”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 4, Lee and Barzuza teach a mobile device (¶0021 of Lee “FIG. 1 illustrates an electronic device 100 configured to support location-based functionality, such as SLAM or AR, using image and non-image sensor data in For ease of illustration, the electronic device 100 is generally described herein in the example context of a portable user device, such as a tablet computer or a smartphone; however, the electronic device 100 is not limited to these example implementations.)having a screen and at least two cameras wherein the mobile device is arranged to perform a method  (¶0024 of Lee “ One or more of the imaging cameras 114, 116, and 118 may serve other imaging functions for the electronic device 100 in addition to supporting position and orientation detection according to claim 1(see above claim 1)
Regarding claim 5, Lee and Barzuza teach the mobile device according to claim 4, wherein the device is a mobile phone (¶0021 of Lee ”FIG. 1 illustrates an electronic device 100 configured to support location-based functionality, such as SLAM or AR, using image and non-image sensor data in accordance with at least one embodiment of the present disclosure. The electronic device 100 can include a portable user device, such as a tablet computer, computing-enabled cellular phone (e.g., a "smartphone"), a notebook computer, a personal digital assistant (PDA), a gaming system remote, a television remote, and the like. In other embodiments, the electronic device 100 can include a fixture device, such as medical imaging equipment, a security imaging camera system, an industrial robot control system, For ease of illustration, the electronic device 100 is generally described herein in the example context of a portable user device, such as a tablet computer or a smartphone; however, the electronic device 100 is not limited to these example implementations.)
Regarding claim 6, Lee and Barzuza teach the mobile device according to claim 4, wherein the device is a tablet (¶0021 of Lee ”FIG. 1 illustrates an electronic device 100 configured to support location-based functionality, such as SLAM or AR, using image and non-image sensor data in accordance with at least one embodiment of the present disclosure. The electronic device 100 can include a portable user device, such as a tablet computer, computing-enabled cellular phone (e.g., a "smartphone"), a notebook computer, a personal digital assistant (PDA), a gaming system remote, a television remote, and the like. In other embodiments, the electronic device 100 can include a fixture device, such as medical imaging equipment, a security imaging camera system, an industrial robot control system, a drone control system, and the like. For ease of illustration, the electronic device 100 is generally described herein in the example context of a portable user device, such as a tablet computer or a smartphone; however, the electronic device 100 is not limited to these example implementations.)
Regarding independent claim 7, Lee teaches a non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a computer, cause the BelaylPJME5 of (14)Application No.: 15/681,897Attorney Docket No.: GRIB 1 US Reply to Office Action dated 09/16/2019computer to execute operations ¶0070] The electronic device 100 further has access to various datastores storing information or metadata used in conjunction with its image processing, location mapping, and location-utilization processes…... The datastores  for controlling a user interface to display a virtual object on a screen of a device (Fig.1) the operations comprising: 
- imaging a first video stream with a first camera of the device (¶0031 “To illustrate, in the depicted example of FIG. 1, a local database stores position/orientation computer-aided drawing (CAD) information for electrical wiring embedded within the walls of the office represented by the local environment 112. Accordingly, the electronic device 100 can capture video imagery of a view of the local environment 112 via the imaging camera 116, determine a relative orientation/position of the electronic device 100 as described above and herein, and determine the position and orientation of electrical wiring located within the walls present in the view of the local environment.”), 
-imaging a second video stream with a second camera of the device(¶0023”…. The imaging camera 118 can be used to capture image data for the local environment 112 facing the surface 104. Further, in some embodiments, the imaging camera 118 is configured for tracking the movements of the head 122 or for facial recognition, and thus providing head tracking information that may be used to adjust a view perspective of imagery presented via the display 108.”), 
- displaying a portion of the first video stream on the screen, - displaying a virtual object within the view (¶0031 as shown in Fig. 1 “... Accordingly, the electronic device 100 can capture video imagery of a view of the local environment 112 via the imaging camera 116, determine a relative orientation/position of the electronic device 100 as , BelaylPJME 2 of (7)Application No.: 15/681,897 Attorney Docket No.: GRIB 1 US Reply to Office Action dated 12/26/2018 
 - determining a position of at least one of a viewer's face and eyes based on the second video stream (¶0023”…. The imaging camera 118 can be used to capture image data for the local environment 112 facing the surface 104. Further, in some embodiments, the imaging camera 118 is configured for tracking the movements of the head 122 or for facial recognition, and thus providing head tracking information that may be used to adjust a view perspective of imagery presented via the display 108.”; ¶0066 “The view perspective presented by the graphical overlay also may be modified based on changes in the position of the user's head (or the user's eyes) relative to the display 108. To this end, the electronic device 100 can react to head/eye position changes as represented in the head tracking or eye tracking information captured at block 708 to change the view perspective of the image and graphical overlay presented at the display 108.”), 
detecting a change in the determined position of at least one of  the viewer's face and eyes with respect to the screen and - changing the displayed view based on the detected change in the determined position (¶0066 “The view perspective presented by the graphical overlay also may be modified based on changes in the position of the user's head (or the user's eyes) relative to the display 108. To this end, the electronic device 100 can react to head/eye position changes as represented in the head tracking or eye tracking information captured at block 708 to change the view perspective of the image and graphical overlay presented at the display 108.”). Lee is understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Barzuza teaches detecting a change in the determined position of at least one of  the viewer's face and eyes with respect to the screen and changing the displayed portion of the first video stream based on the detected change in the determined position (¶0060 “Conferencing system 401 then tracks changes to the view of VR HMD 441 as the conference session proceeds (Step 703). These changes are tracked based on sensor information received from VR HMD 441 and may indicate that the participant has tilted, turned, or otherwise moved his or her head. The VR video is then adjusted based on these tracked changes (step 704). That is, the VR video will display whichever part of the meeting room scene corresponds to the participant's current head position. For example, if the participant moves their head from left to right, then the view displayed by the VR video will pan from left to right as smoothly as possible and place any remote participants in their correct positions within the displayed room. This process effectively provides the VR participant with a visual experience akin to being in the room with the other participants)  In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of Lee and Barzuza teaches a non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a computer, cause theBelaylPJME 2 of (9)Application No.: 15/681,897 Attorney Docket No.: GRIB 1 US Reply to Office Action dated 05/08/2020computer to execute operations for controlling a user interface to display a virtual object on a screen of a device, the operations comprising: - imaging a first video stream with a first camera of the device, - imaging a second video stream with a second camera of the device, - displaying a portion of the first video stream on the screen, - displaying a virtual object within the view, - determining a position of at least one of a viewer's face and eyes based on the second video stream, - detecting a change in the determined position of at least one of  the viewer's face and eyes with respect to the screen, and - changing the displayed portion of the first video stream based on the detected change in the determined position..
2. 	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S Patent Application Publication No. 20140240464 (“Lee”) in view of Barzuza at al., U.S Patent Application Publication No.  20150215581 (“Barzuza”) further in view of Diament et al., U.S Patent Application Publication No. 20170053443 (“Diament”) 
Regarding claim 8, Lee and Barzuza teach the method according to claim 1, both Lee and Barzuza are understood to be silent on the remaining limitations of claim 8.
 teaches wherein the detected change is less than 5 degrees (¶0074 “ FIGS. 8A-8F show examples of using VR device 101 to selectively provide a user interface (UI) to user 101. For example, as shown in FIG. 8A, VR device 100, when worn by user 101, may present a virtual field of vision 810. When user 101 physically moves, virtual field of vision 810 may display an associated change in the displayed virtual environment. For example, as shown in FIG. 8B, user 101 may rotate (e.g., user 101 turns his/her head left or right) by an angle of rotation 820-1. A sensor included in or otherwise associated with VR device 100 (e.g., a accelerometer or gyroscope) may detect angle of rotation 820-1, and VR device 100 may adjust the displayed virtual environment, such as to move displayed virtual elements left/right based on angle of rotation 820-1.”; ¶0081 “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of the UI that may be selectively presented by VR device 100. As shown in FIG. 9A, VR device 100 may selectively present a display 900-A that includes a UI portion 910 (e.g., a half or another portion of menu 550) on a part of display 900-A associated with a direction 901. For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle”  where Diament teaches angle of rotation is less than a lower threshold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to  modify changed the view perspective of the image and graphical overlay presented at the display based on head/eye position of Lee and panning displayed image according to user’s head position of Barzuza with detecting angle of rotation of user as seen in Diament because this modification would move displayed virtual elements left/right based on angle of rotation (¶0074 of Diament)
Regarding claim 9, Lee, Barzuza and Diament teach the method according to claim 8, wherein panning slows to a halt as the detected change approaches 5 degrees (¶0060 of Barzuza “Conferencing system 401 then tracks changes to the view of VR HMD 441 as the conference session proceeds (Step 703). These changes are tracked based on sensor information received from VR HMD 441 and may indicate that the participant has tilted, turned, or otherwise moved his or her head. The VR video is then adjusted based on these tracked changes (step 704). That is, the VR video will display whichever part of the meeting room scene corresponds to the participant's current head position. For example, if the participant moves their head from left to right, then the view displayed by the VR video will pan from left to right as smoothly as possible and place any remote participants in their correct positions within the displayed room. This process effectively provides the VR participant with a visual experience akin to being in the room with the other participants”; ¶0081 of Diament “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of the UI that may be selectively presented by VR device 100. As shown in FIG. 9A, VR device 100 may selectively present a display 900-A that includes a UI portion 910 (e.g., a half or another portion of menu 550) on a part of display 900-A associated with a direction 901. For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle” where not present UI portion if the angle of rotation is less than a lower threshold angle, and present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2  that is more than the lower threshold angle ( is considered as five degrees) but is less than a higher threshold angle which is considered as panning slows to a halt as said detected change approaches 5 degrees) In addition, the same motivation is used as the rejection for claim 8.
 Regarding claim 10, Lee and Barzuza teach the method according to claim 1, both Lee and Barzuza are understood to be silent on the remaining limitations of claim 10.
Diament teaches wherein the detected change is less than 10 degrees (¶0074 “ FIGS. 8A-8F show examples of using VR device 101 to selectively provide a user interface (UI) to user 101. For example, as shown in FIG. 8A, VR device angle of rotation 820-1, and VR device 100 may adjust the displayed virtual environment, such as to move displayed virtual elements left/right based on angle of rotation 820-1.”; ¶0081 “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of the UI that may be selectively presented by VR device 100. As shown in FIG. 9A, VR device 100 may selectively present a display 900-A that includes a UI portion 910 (e.g., a half or another portion of menu 550) on a part of display 900-A associated with a direction 901. For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle”  where Diament teaches angle of rotation is less than a lower threshold angle which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to choose lower threshold angle of 
Regarding claim 11, Lee, Barzuza and Diament teach the method according to claim 10, wherein panning slows to a halt as the detected change approaches 10 degrees (¶0060 of Barzuza “Conferencing system 401 then tracks changes to the view of VR HMD 441 as the conference session proceeds (Step 703). These changes are tracked based on sensor information received from VR HMD 441 and may indicate that the participant has tilted, turned, or otherwise moved his or her head. The VR video is then adjusted based on these tracked changes (step 704). That is, the VR video will display whichever part of the meeting room scene corresponds to the participant's current head position. For example, if the participant moves their head from left to right, then the view displayed by the VR video will pan from left to right as smoothly as possible and place any remote participants in their correct positions within the displayed room. This process effectively provides the VR participant with a visual experience akin to being in the room with the other participants”; ¶0081 of Diament “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of the UI that may be selectively presented by VR device 100. As shown in FIG. 9A, VR device 100 may selectively present a display 900-A that includes a UI portion 910 (e.g., a half or another portion of menu 550) on a part of display 900-A associated with a direction 901. For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle” where not present UI portion if the angle of rotation is less than a lower threshold angle, and present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2  that is more than the lower threshold angle ( is considered as ten degrees) but is less than a higher threshold angle which is considered as panning slows to a halt as said detected change approaches 10 degrees) In addition, the same motivation is used as the rejection for claim 8.
Regarding claim 12, Lee and Barzuza teach the method according to claim 1, both Lee and Barzuza are understood to be silent on the remaining limitations of claim 12.
Diament teaches wherein the detected change is less than 20 degrees (¶0074 “ FIGS. 8A-8F show examples of using VR device 101 to selectively provide a user interface (UI) to user 101. For example, as shown in FIG. 8A, VR device 100, when worn by user 101, may present a virtual field of vision 810. When user 101 physically moves, virtual field of vision 810 may display an associated change in the displayed virtual environment. For example, as shown in FIG. 8B, user 101 may rotate (e.g., user 101 turns his/her head left or right) by an angle of rotation 820-1. A sensor included in or otherwise associated with VR device 100 (e.g., a accelerometer or gyroscope) may detect angle of rotation 820-1, and VR device 100 may adjust the displayed virtual environment, such as to move displayed virtual elements left/right based on angle of rotation 820-1.”; ¶0081 “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle”  where Diament teaches angle of rotation is less than a lower threshold angle which it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to choose lower threshold angle of Diament is 20 degrees to achieve expected benefits of providing an option for user’s desired) In addition, the same motivation is used as the rejection for claim 8.
 Regarding claim 13, Lee, Barzuza and Diament teach the method according to claim 12, wherein said panning slows to a halt as the detected change approaches 20 degrees ((¶0060 of Barzuza “Conferencing system 401 then tracks changes to the view of VR HMD 441 as the conference session proceeds (Step 703). These changes are tracked based on sensor information received from VR HMD 441 and may indicate that the participant has tilted, turned, or otherwise moved his or her head. The VR video is then adjusted based on these tracked changes (step 704). That is, the VR video will display whichever part of the meeting room scene corresponds to the participant's current head position. For example, if the participant moves their head from left to right, then the view displayed by the VR video will pan from left to right as smoothly as possible and place any remote participants in their correct positions within the displayed room. This process effectively provides the VR participant with a visual experience akin to being in the room with the other participants”; ¶0081 of Diament “FIGS. 9A-9D show exemplary displays 900-A through 900-D having a UI or a portion of the UI that may be selectively presented by VR device 100. As shown in FIG. 9A, VR device 100 may selectively present a display 900-A that includes a UI portion 910 (e.g., a half or another portion of menu 550) on a part of display 900-A associated with a direction 901. For example, VR device 100 may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is less than threshold angle .theta..sub.T 801 (as discussed above with respect to FIG. 8C). Alternatively, VR device 100 may not present UI portion 910 if angle of rotation 820-2 is less than a lower threshold angle and may present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the lower threshold angle but is less than a higher threshold angle. In this last example, VR device 100 may present the entire UI (e.g., menu 550) if user 101 rotates in direction 901 by angle of rotation 820-2 that is more than the higher threshold angle” where not present UI portion if the angle of rotation is less than a lower threshold angle, and present UI portion 910 if user 101 rotates in direction 901 by angle of rotation 820-2  that is more than the lower threshold angle ( is considered as 20 degrees) but is less than a higher threshold angle which is considered as panning slows to a halt as said detected change approaches 20 degrees) In addition, the same motivation is used as the rejection for claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards (U.S Patent No. 7312766)- The HMD is provided with a head tracker 103 for sensing position data relative to the HMD. Referring to FIGS. 4a, 4b, 4c and 4d, field of view is shown for the HMD 1 during a left turn of the operator's head. At first (before the head turn) in a steady state, the exact image captured by the camera 11 is shown in the display of the HMD 1 at FIG. 4a. When the head turns, the operator 5 "expects" the image to move to the right since the image is not part of the operator 5 and is within their field of view. This expectation is either conscious or unconscious. Imagining that the image remains static as the HMD moves, it is clear that disorientation would result since individuals take cues from their visual field of view during head movement. In order to provide the operator 5 with the "expected" displacement of objects in the image, the image is offset to a location approximately the same as the orientation difference between the HMD 1 and the camera 11. For example, in the image of FIG. 4b the lighthouse is shifted out of the field of view by the rotation of the head. Turning the HMD .alpha. degrees, an operator expects static objects within the field of view, such as a lighthouse, to shift .alpha. degrees within the field of view. This is important to maintaining comfort of the operator in their personal vision system (their eyes and their mind). At a same time, the camera begins to move to match its orientation to that of the HMD. Thus, as shown in the image of FIG. 4c more of the scene within the operator's field of view is now available from the camera 11. As the camera orientation "catches up" with the HMD orientation, the field of view of 

Contact
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842.  The examiner can normally be reached on Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SARAH LE/Primary Examiner, Art Unit 2619